Citation Nr: 0816227	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as a result of exposure to herbicides and 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960 and from May 1961 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.   

The Board notes the November 2005 rating decision also denied 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and heart bypass surgery.  
The veteran filed a notice of disagreement (NOD) with respect 
to these claims and they were included in the May 2006 
statement of the case (SOC).  

In the veteran's May 2006 substantive appeal he indicated 
that he was no longer appealing the heart bypass surgery 
claim.  As such, the matter is no longer in appellate status.  
38 C.F.R. § 20.302(b).  Service connection for PTSD was 
awarded in February 2007.  The sole issue remaining on appeal 
has been recharacterized as it appears on the cover page of 
the instant decision.

The veteran presented testimony before the Board during a 
video conference hearing in January 2008.  The transcript has 
been associated with the claims folder.  

An April 2007 statement from Griffin Family Practice appears 
to raise a claim of entitlement to service connection for 
tobacco use as secondary to the service-connected PTSD.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran served in Vietnam.  

3.  There is no evidence the veteran was exposed to asbestos 
during his active Navy service. 

4.  A respiratory disorder, variously diagnosed as chronic 
obstructive pulmonary disorder (COPD), bronchitis, and cough 
variant asthma, is not causally or etiologically related to 
an injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange or as a result of 
exposure to asbestos.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a respiratory disorder, to include COPD, bronchitis, and 
cough variant asthma are not met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1116, 1131, 1132, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The VCAA requires VA to notify the veteran of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an August 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, including based on asbestos exposure, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.

The veteran was provided notice of the evidence necessary to 
support a disability rating and effective date in March 2006.  
The case was last readjudicated in the May 2006 SOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, and the transcript from the 
January 2008 Board hearing.  

The Board notes that in April 2007 and March 2007, the 
veteran submitted records from Griffin Family Practice, 
PeeDee Cardiology Associations, and Columbia VA Medical 
Center (VAMC) after the May 2006 SOC was issued.  They are 
not pertinent to the issue on appeal and were in fact 
submitted in support of a claim not currently before the 
Board.  As noted in the Introduction, a secondary service 
connection claim for tobacco use has been referred to the RO 
for proper development and adjudication.  Thus, a remand for 
preparation of a supplemental statement of the case (SSOC) is 
not warranted and would only serve to further delay 
resolution of the claim.  See Bernard v. Brown, 4 Vet. App. 
at 392-94; 38 C.F.R. § 19.31.   

As discussed above, the VCAA provisions have been met.  The 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran contends that he is entitled to service 
connection for a respiratory disorder.  Specifically, he 
contends that his respiratory condition, which has been 
variously diagnosed as COPD, bronchitis, cough variant 
asthma, and history of emphysema, is the result of exposure 
to herbicides during his Vietnam service and/or the result of 
exposure to asbestos while performing duties as a Navy 
Seabee.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; post-service private 
and VA treatment records, and the transcript from the January 
2008 Board hearing.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a 
respiratory disorder is not warranted.  

The veteran first contends that his respiratory disorder is 
the result of exposure to herbicides during his Vietnam 
service.  In some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran's DD-214 indicates that entered service in 
December 1956 and was discharged in December 1960.  He 
reenlisted in May 1961 and was discharged in August 1970.  He 
was a recipient of the Vietnam Service Medal and the Republic 
of Vietnam Campaign Medal.  Service personnel records show 
that while he was in the Navy, he was on the ground in 
Vietnam from January 1969 to September 1969.  Therefore, 
having served in the Republic of Vietnam, the veteran is 
presumed to have been exposed during his period of service to 
an herbicide agent.  38 U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).   Though the veteran has claimed that the 
diagnosed COPD, bronchitis, cough variant asthma, and history 
of emphysema are associated with herbicide exposure, there is 
no medical evidence of record that the veteran has in fact 
been diagnosed with one of the presumptive diseases set forth 
in 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  In this case, the veteran does not have one 
of the listed diseases in order to establish service 
connection by presumption, based on herbicide exposure.  
38 C.F.R. § 3.309(e).  

The veteran has next advanced arguments that he was exposed 
to asbestos while serving in the Navy as a Seabee and thus, 
his respiratory condition was related to this exposure.  
Specifically, he contends that while performing duties as an 
electrician, he was exposed to asbestos from pipes and power 
plants.

The Board has reviewed all the evidence delineated at the 
outset of the instant decision and finds that service-
connection based on asbestos exposure is also denied.  The 
Board notes that VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods. 

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  Moreover, the risk of developing 
bronchial cancer is increased in current cigarette smokers 
who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

In the present case, service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  In fact, there 
is no corroborating evidence that, while in service, the 
veteran was exposed to asbestos.  His DD-214 reveals he was 
in the Corps of Engineers.  His related civilian occupation 
was as an electrician.  

The veteran denied being aboard ship for any extended length 
of time.  Even so, there is no presumption that he was 
exposed to asbestos in service by reason of having been 
aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000. 

Chest x-rays taken in service were repeatedly negative for 
any respiratory disorder.  Post-service VA and private 
treatment records show the veteran smoked for 40 years.  The 
veteran denied significant exposure to asbestos to VA 
treatment providers in July 2005.

Even assuming that the veteran was exposed to asbestos in 
service, the veteran has not been diagnosed with asbestosis 
or pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, 
cancers of the gastrointestinal tract, cancers of the larynx 
and pharynx, or cancers of the urogenital system (except the 
prostate) as a result of that exposure during the veteran's 
period of active military service.  Nor have any of his 
diagnosed disabilities been medically linked to asbestos 
exposure.  The Board would also note that while the veteran 
relayed a history of emphysema and filed his claim as such, 
medical records note emphysema by history only, and there is 
no affirmative diagnosis of record.  As such, service 
connection is not warranted based on asbestos exposure.  

Thus, the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service medical records show the veteran was treated for 
bronchitis on various occasions between January 1967 and May 
1967.  In May 1967, the veteran was diagnosed with chronic 
bronchitis; however, chest x-rays were negative.  There were 
no further diagnoses of bronchitis in service and the August 
1970 separation examination was negative for a chronic 
respiratory condition, to include bronchitis.  Similarly, the 
chest x-ray taken upon separation was also negative.

For the showing of chronic diseases in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from mere 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

While bronchitis was labeled "chronic" in May 1967, there 
was not sufficient observation to establish chronicity at the 
time.  There were no further diagnoses of bronchitis in 
service and a chronic respiratory disorder, to include 
bronchitis, was not diagnosed upon his separation from said 
service.  Thus, a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.

Following discharge from service, the veteran was afforded a 
VA physical examination in July 1976.  He did not report any 
respiratory complaints.  On examination, the veteran denied 
any cough or expectoration, and his lungs were clear to 
percussion and auscultation.  The diagnoses did not include a 
respiratory disability.  

Additional post-service, private medical records from Dr. VKJ 
show the veteran had severe obstruction on pulmonary function 
testing (PFT) in December 2002.  The veteran was first 
diagnosed with COPD in February 2003.

It appears there is at least a 33-year evidentiary gap in 
this case between the veteran's active service and the 
earliest diagnosis of COPD.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a respiratory disorder was the result 
of military service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (B) and (C) are not 
met with regard to the claim for service connection for a 
respiratory disorder, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

While the veteran contends that a respiratory disorder has 
been present since his period of active Navy service and 
related to exposure to Agent Orange and/or asbestos, he in 
fact denied all respiratory symptoms at the July 1976 VA 
examination.  There is no medical evidence on file supporting 
the veteran's assertion and his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for a respiratory disorder, 
to include as result of exposure to herbicides and asbestos, 
is denied.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


